Title: To George Washington from Brigadier General James Mitchell Varnum, 7 July 1778
From: Varnum, James Mitchell
To: Washington, George


          
            Sir
            Peekskill [N.Y.] 7th, July 1778.
          
          I arrived here Yesterday morning on my Way from Rhode Island. I found Mrs Varnum in a
            distressed Situation, having been robbed of every Article Cloathing, except a morning
            undress which she had on. I am detained here by a severe Inflamation in the Face,
            occasioned by a Cold after drawing a troublesome Tooth. I hope to join my Brigade soon,
            but fear I shall be laid by for several Days. Genl Sullivan is in Command of but few
            Troops, and the Enemy there have been reinforced by a part of Browns
            Corps from New York. There are universal Complaints
            against the Commissary of Prisoners in that Department, “Mr Mershroe,” Tis said he
            demands Money for procuring Exchanges, and effects them out of Turn; That he carries on
            an illicit Commerce with the Enemy, & makes his Residence principally in Newport
            with the worst of Tories. I am, with great Respect, your
            Excellency’s most obdt, & very humble Servant,
          
            J.M. Varnum.
          
        